 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 409 
In the House of Representatives, U. S.,

September 22, 2011
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of September 30, 2011, relating to a measure making continuing appropriations for the fiscal year ending September 30, 2012.  
 
Lorraine C. Miller,Clerk.
